DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 17-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventive group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/15/2022.
Applicant’s election without traverse of Group I (claims 1-16 and 24) in the reply filed on 9/15/2022 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-7, 11, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 9-11, 14-15, and 17 of Lee et al. (US 10892075 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, Lee discloses a thermosetting composition comprising: magnetic particles having two or more magnetic domains, wherein the magnetic domains are irregularly arranged when an external magnetic field is absent and are magnetized by an external alternating magnetic field; and a thermosetting resin (claims, 1, 15).
Regarding claim 2, Lee discloses all the limitations of the thermosetting composition above and further discloses wherein the magnetic particles have a coercive force in a range of 1 to 200 kOe (claim 7).
Regarding claim 4, Lee discloses all the limitations of the thermosetting composition above and further discloses wherein the magnetic particles have an average particle diameter in a range of 20 to 300 nm (claim 9).
Regarding claim 5, Lee discloses all the limitations of the thermosetting composition above and further discloses wherein the magnetic domains have an average size in a range of 10 to 50 nm (claim 10).
Regarding claim 6, Lee discloses all the limitations of the thermosetting composition above and further discloses wherein the magnetic particles comprise a compound of Formula 1:
	[Formula 1]
	MXaOb
	wherein M is a metal or a metal oxide, X comprises Fe, Mn, Co, Ni, Zn, and |a x c| = |b x d| is satisfied, where c is a cation charge of X, and d is an anion charge of oxygen (claim 11).
Regarding claim 7, Lee discloses all the limitations of the thermosetting composition above and further discloses wherein M is Fe, Mn, Mg, Ca, Zn, Cu, Co, Sr, Si, Ni, Ba, Cs, K, Ra, Rb, Be, Li, Y, B, or an oxide thereof. (claim 11).
Regarding claim 11, Lee discloses all the limitations of the thermosetting composition above and further discloses wherein the magnetic particles are vibrated by magnetization reversal (claim 14).
Regarding claim 14, Lee discloses all the limitations of the thermosetting composition above and further discloses wherein the thermosetting composition further comprises a thermosetting agent (claim 17).
Claims 1-5 and 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7, and 14-16 of Park et al. (US 11232891 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, Park discloses a thermosetting composition comprising: magnetic particles having two or more magnetic domains, wherein the magnetic domains are irregularly arranged when an external magnetic field is absent and are magnetized by an external alternating magnetic field; and a thermosetting resin (claims, 1, 14).
Regarding claim 2, Park discloses all the limitations of the thermosetting composition above and further discloses wherein the magnetic particles have a coercive force in a range of 1 to 200 kOe (claim 4).
Regarding claim 3, Park discloses all the limitations of the thermosetting composition above and further discloses wherein the magnetic particles have a saturation magnetization value at 25ºC in a range of 20 to 150 emu/g (claim 5).
Regarding claim 4, Park discloses all the limitations of the thermosetting composition above and further discloses wherein the magnetic particles have an average particle diameter in a range of 20 to 300 nm (claim 6).
Regarding claim 5, Park discloses all the limitations of the thermosetting composition above and further discloses wherein the magnetic domains have an average size in a range of 10 to 50 nm (claim 7).
Regarding claim 10, Park discloses all the limitations of the thermosetting composition above and further discloses wherein the magnetic particles form magnetic clusters (claim 15)
Regarding claim 11, Park discloses all the limitations of the thermosetting composition above and further discloses wherein the magnetic particles are vibrated by magnetization reversal (claim 16).
Claims 1-5, 9, 11-12, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6, 9, 11, and 16 of copending Application No. 16/074,689 (Ahn) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, Ahn discloses a thermosetting composition comprising: magnetic particles having two or more magnetic domains, wherein the magnetic domains are irregularly arranged when an external magnetic field is absent and are magnetized by an external alternating magnetic field; and a thermosetting resin (claim 1).
Regarding claim 2, Ahn discloses all the limitations of the thermosetting composition above and further discloses wherein the magnetic particles have a coercive force in a range of 1 to 200 kOe (claim 4).
Regarding claim 3, Ahn discloses all the limitations of the thermosetting composition above and further discloses wherein the magnetic particles have a saturation magnetization value at 25ºC in a range of 20 to 150 emu/g (claim 3).
Regarding claim 4, Ahn discloses all the limitations of the thermosetting composition above and further discloses wherein the magnetic particles have an average particle diameter in a range of 20 to 300 nm (claim 6).
Regarding claim 5, Ahn discloses all the limitations of the thermosetting composition above and further discloses wherein the magnetic domains have an average size in a range of 10 to 50 nm (claim 1).
Regarding claim 9, Ahn discloses all the limitations of the thermosetting composition above and further discloses wherein the thermosetting composition comprises the magnetic particles in an amount of 0.01 to 25 parts by weight relative to 100 parts by weight of the thermosetting resin (claim 9).
Regarding claim 11, Ahn discloses all the limitations of the thermosetting composition above and further discloses wherein the magnetic particles are vibrated by magnetization reversal (claim 11).
Regarding claim 12, Ahn discloses all the limitations of the thermosetting composition above and further discloses wherein the thermosetting resin comprises at least one thermosetting resin functional group (claim 1).
Regarding claim 16, Ahn discloses all the limitations of the thermosetting composition above and further discloses wherein the thermosetting composition further comprises a dispersing agent (claim 16)
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
1-6, 9, 12, 14-16, and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 9, 12, 14, 17-18, 24 of copending Application No. 15/762,414 (Ahn) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, Ahn discloses a thermosetting composition comprising: magnetic particles having two or more magnetic domains, wherein the magnetic domains are irregularly arranged when an external magnetic field is absent and are magnetized by an external alternating magnetic field; and a thermosetting resin (claim 1).
Regarding claim 2, Ahn discloses all the limitations of the thermosetting composition above and further discloses wherein the magnetic particles have a coercive force in a range of 1 to 200 kOe (claim 1).
Regarding claim 3, Ahn discloses all the limitations of the thermosetting composition above and further discloses wherein the magnetic particles have a saturation magnetization value at 25ºC in a range of 20 to 150 emu/g (claim1).
Regarding claim 4, Ahn discloses all the limitations of the thermosetting composition above and further discloses wherein the magnetic particles have an average particle diameter in a range of 20 to 300 nm (claim 1).
Regarding claim 5, Ahn discloses all the limitations of the thermosetting composition above and further discloses wherein the magnetic domains have an average size in a range of 10 to 50 nm (claim 5).
Regarding claim 6, Ahn discloses all the limitations of the thermosetting composition above and further discloses wherein the magnetic particles comprise a compound of Formula 1:
	[Formula 1]
	MXaOb
	wherein M is a metal or a metal oxide, X comprises Fe, Mn, Co, Ni, Zn, and |a x c| = |b x d| is satisfied, where c is a cation charge of X, and d is an anion charge of oxygen (claim 11).
Regarding claim 7, Lee discloses all the limitations of the thermosetting composition above and further discloses wherein M is Fe, Mn, Mg, Ca, Zn, Cu, Co, Sr, Si, Ni, Ba, Cs, K, Ra, Rb, Be, Li, Y, B, or an oxide thereof. (claim 1).
Regarding claim 9, Ahn discloses all the limitations of the thermosetting composition above and further discloses wherein the thermosetting composition comprises the magnetic particles in an amount of 0.01 to 25 parts by weight relative to 100 parts by weight of the thermosetting resin (claim 9).
Regarding claim 11, Ahn discloses all the limitations of the thermosetting composition above and further discloses wherein the magnetic particles are vibrated by magnetization reversal (claim 11).
Regarding claim 12, Ahn discloses all the limitations of the thermosetting composition above and further discloses wherein the thermosetting resin comprises at least one thermosetting resin functional group (claim 12).
Regarding claim 14, Ahn discloses all the limitations of the thermosetting composition above and further discloses wherein the thermosetting composition further comprises a thermosetting agent (claim 17).
Regarding claim 15, Ahn discloses all the limitations of the thermosetting composition above and further discloses wherein the thermosetting composition further comprises a filler (claim 18).
Regarding claim 16, Ahn discloses all the limitations of the thermosetting composition above and further discloses wherein the thermosetting composition further comprises a dispersing agent (claim 18).
Regarding claim 24, Ahn discloses all the limitations of the thermosetting composition above and further discloses a cured product comprising a cured form of the thermosetting composition (claim 24)
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claims 1, 5, and 13 are objected to because of the following informalities:  
Claim 1, line 2, “wherein the magnetic domains” should be changed to read “wherein the two or more magnetic domains” due to lack of antecedent basis since it is clear the Applicant is referring to the two or more magnetic domains earlier in the claim.
Claim 5, lines 1-2, “wherein the magnetic domains” should be changed to read “wherein the two or more magnetic domains” due to lack of antecedent basis since it is clear the Applicant is referring to the two or more magnetic domains of claim 1, line 2.
Claim 13, lines 1-2, “wherein the thermosetting functional group” should be changed to read “wherein the at least one thermosetting functional group” due to lack of antecedent basis since it is clear the Applicant is referring to the at least one thermosetting functional group of claim 12, line 2.
	Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-13, 15, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pridohl et al. (US 20090230347 A1).
Regarding claim 1, Pridohl discloses a thermosetting composition ([0001], [0013]) comprising: similar magnetic particles ([0017], [0053], footnote of Table 1; superparamagnetic powder; Fe3O4) compared to what is used in the instant specification (instant specification; [20], [58]; Fe3O4) and thus similar magnetic domains should be expected. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, Pridohl inherently discloses the wherein magnetic particles having two or more magnetic domains.
Pridohl further discloses wherein the thermosetting composition comprises wherein the two or more magnetic domains are irregularly arranged when an external magnetic field is absent and are magnetized by an external alternating magnetic field ([0013], [0034]-[0035]; the two or more magnetic domains will align when an external magnetic field is applied); and a thermosetting resin ([0029], [0053]; epoxy resin).
Regarding claim 2, Pridohl discloses all the limitations of the thermosetting composition above and further discloses similar magnetic particles ([0017], [0053], footnote of Table 1; Fe3O4) compared to what is used in the instant specification (instant specification; [20], [58]; Fe3O4) and thus a similar coercive force should be expected. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, Pridohl inherently discloses the wherein the magnetic particles have a coercive force in a range of 1 to 200 kOe.
Regarding claim 3, Pridohl discloses all the limitations of the thermosetting composition above and further discloses similar magnetic particles ([0017], [0053], footnote of Table 1; Fe3O4) compared to what is used in the instant specification (instant specification; [20], [58]; Fe3O4) and thus a similar saturation magnetization value should be expected. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, Pridohl inherently discloses the wherein the magnetic particles have a saturation magnetization value at 25ºC in a range of 20 to 150 emu/g.
Regarding claim 6, Pridohl discloses all the limitations of the thermosetting composition above and further discloses similar magnetic particles ([0017], [0053], footnote of Table 1; Fe3O4) compared to what is used in the instant specification (instant specification; [20], [58]; Fe3O4) and thus a similar formula should be expected. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, Pridohl inherently discloses the wherein the magnetic particles comprise a compound of Formula 1:
	[Formula 1]
	MXaOb
	wherein M is a metal or a metal oxide, X comprises Fe, Mn, Co, Ni, Zn, and |a x c| = |b x d| is satisfied, where c is a cation charge of X, and d is an anion charge of oxygen.
Regarding claim 7, Pridohl discloses all the limitations of the thermosetting composition above and further discloses wherein M is Fe ([0017], [0053], footnote of Table 1; Fe3O4).
Regarding claim 8, Pridohl discloses all the limitations of the thermosetting composition above and further discloses wherein the magnetic particles comprise a mixture of compounds of Formula 1 or a compound comprising the compound of Formula 1 doped with an inorganic substance (Table 1; P-4; SiO2, Fe2O3, Fe3O4, MnO, and MgO).
Regarding claim 8, Pridohl discloses all the limitations of the thermosetting composition above and further discloses wherein the thermosetting composition comprises the magnetic particles in an amount 5 parts by weight relative to 100 parts by weight of the thermosetting resin [0053] which is within the claimed range of 0.01 to 25 parts by weight relative to 100 parts by weight of the thermosetting resin.
Regarding claim 10, Pridohl discloses all the limitations of the thermosetting composition above and further discloses wherein the magnetic particles form magnetic clusters ([0009]-[0010], [0030]; granules and agglomerates).
Regarding claim 11, the claim element “wherein the magnetic particles are vibrated by magnetization reversal” is a product by process limitation.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself (MPEP 2113 I.).  As per the instant specification [11], the magnetic property of the magnetic particles allow the magnetic particles to be vibrated by magnetization reversal.  Thus, the claim element “wherein the magnetic particles are vibrated by magnetization reversal” will be interpreted to mean “wherein the magnetic particles have a magnetic property.” 
Regarding claim 11, Pridohl discloses all the limitations of the thermosetting composition above and further discloses wherein the magnetic particles have a magnetic property [0013].
Regarding claim 12, Pridohl discloses all the limitations of the thermosetting composition above and further discloses wherein the thermosetting resin comprises at least one thermosetting functional group ([0053]; epoxy resin ERL 4221; an epoxy group).
Regarding claim 13, Pridohl discloses all the limitations of the thermosetting composition above and further discloses wherein the at least one thermosetting functional group comprises an epoxy group ([0053]; epoxy resin ERL 4221; an epoxy group).
Regarding claim 15, Pridohl discloses all the limitations of the thermosetting composition above and further discloses wherein the magnetic particles comprise a mixture of compounds of Formula 1 or a compound comprising the compound of Formula 1 doped with an inorganic substance (Table 1; P-1; SiO2).
Regarding claim 24, Pridohl discloses all the limitations of the thermosetting composition above and further discloses a cured product comprising a cured form of the thermosetting composition ([0034], [0038]; upon heating the thermosetting composition, it will harden to form the adhesive). 

Claims 4-5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pridohl et al. (US 20090230347 A1) as applied to claim 1 above.
Regarding claim 4, Pridohl discloses all the limitations of the thermosetting composition above and further discloses wherein the magnetic particles have an average particle diameter in a range of 100 nm to 1000 nm [0010] which overlaps the claimed range of 20 to 300 nm.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select an average particle diameter for the magnetic particles of Pridohl within the overlapping claimed range because it is a known range suitable for magnetic particles in a thermosetting composition and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 5, Pridohl discloses all the limitations of the thermosetting composition above and further discloses wherein the two or more magnetic domains have an average size in a range of 2 to 100 nm [0011] which encompasses the claimed range of 10 to 50 nm.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select an average size for the two or more magnetic domains of Pridohl within the claimed range because it is a known range suitable for magnetic domains in a thermosetting composition and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 16, Pridohl discloses all the limitations of the thermosetting composition above and further discloses wherein the thermosetting composition may further comprise a dispersant ([0033]; dispersing agents) to assist dispersing the magnetic particles in the thermosetting resin [0008].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to add the dispersant to the thermosetting composition of Pridohl to assist dispersing the magnetic particles in the thermosetting resin and the skilled artisan would have a reasonable expectation of success in doing so.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pridohl et al. (US 20090230347 A1) as applied to claim 1 above, and further in view of Burckhardt et al. (US 20140107313 A1).
Regarding claim 14, Pridohl discloses all the limitations of the thermosetting composition above and further teaches wherein the thermosetting composition can comprise a two-component polyepoxide [0029] to form an adhesive composition [0038].
Pridohl does not disclose wherein the thermosetting composition comprises a thermosetting agent. 
Burckhardt teaches an adhesive [0112] comprising a two-component epoxy resin composition furthering comprising a resin and a thermosetting agent ([0099]; hardener). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to add the thermosetting agent of Burckhardt to the thermosetting composition of Pridohl because it is a known epoxy combination for the intended purpose of forming an adhesive and the skilled artisan would have a reasonable expectation of success in doing so.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724                                                                                                                                                                                                        
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759